DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 11/16/2021.
Claims 3-7 have been canceled and claims 1, 8, and 9 have been amended.  Claims 1 and 8-37 are currently pending.

Response to Arguments
Applicant’s amended independent claim 1 to incorporate previously indicated allowable subject matter from original claim 7.  Applicant amended each of claims 8 and 9 to be in independent form.
After careful consideration, the examiner has determined the limitations of original claims 7-9 to be rejectable in view of the prior art as discussed below.  A second non-final rejection is being issued accordingly.

Claim Objections
Claim 8 is objected to because of the following informalities:  
In claim 8, line 13, please amend “the non-metal antenna layer” to recite “the non-metal layer”;
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 8-9, 13, 15-17, 21-24, 29-31, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX, US 2013/0255078 in view of HERSLOW, US 2015/0180229 and PACHLER et al, US 2017/0270398.
Claims 1 and 13:
COX teaches a transaction card comprising:
A layer having first and second faces and a thickness therebetween, and at least a first opening in the first face and a second opening, and a pocket extending from the opening and having a pocket bottom with a depth less than the thickness [0063] [0065] [0077] [Figures 4-6 and 13].
One or more embedded electronic components disposed in or adjacent the first opening [0064] [Figure 4]; 
A non-metal layer adjacent the layer (8), the antenna disposed in or on the non-metal layer (i.e., inlay layer with electronic component 10 inside the inlay layer, the electronic component may be an antenna [0064]);
A fill layer (16) in contact with the embedded electronic components, disposed in portions of the first opening not occupied by the embedded electronics [0065];
One or more layers disposed over the fill layer [0067] [Figures 4-6];
Another layer disposed beneath the non-metal layer, such that the non-metal layer is sandwiched between the layer and the another layer [Figures 4-6].

HERSLOW teaches a transaction card comprising a non-plastic layer (161) comprising metal and having first and second faces and a layer thickness there between, and an opening in the first face, and a pocket extending from the opening and having a pocket bottom with a depth less than the layer thickness (cut outs 3101a, 603a, 305a) [Figures 5a-5g] [0069] [0078].
PACHLER teaches a dual interface module for a chip card, wherein one or more embedded electronic components comprises an antenna (104) coupled to the dual interface module (200a/200b) [0056]-[0061] [Figures 2A-2B]; wherein the antenna is configured to enhance wireless performance of the dual interface module [0056]-[0061]; wherein the antenna is disposed in or on a non-metal antenna layer (102) adjacent the non-plastic layer [0054] 0056] [Figure 2A-2B].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the aforementioned teachings of HERSLOW in the card of COX such that the core is metal for the purpose of providing additional strength and durability to the card to preserve the physical longevity of the card.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of PACHLER in the card of COX, in view of HERSLOW, such that the card further incorporates a dual interface module for the purpose of providing both contact and contactless interfaces to the card to increase readability by more card readers.
Re claims 2 and 24:
COX, in view of HERSLOW and PACHLER, teaches the transaction card of claims 1 and 13, wherein the one or more embedded electronic components comprise at least a printed circuit board and an active or passive power source [0064] [Figure 4].
Re claim 8:
COX teaches a transaction card comprising:
A layer having first and second faces and a thickness therebetween, and at least a first opening in the first face and a second opening, and a pocket extending from the opening and having a pocket bottom with a depth less than the thickness [0063] [0065] [0077] [Figures 4-6 and 13].
One or more embedded electronic components disposed in or adjacent the first opening [0064] [Figure 4]; 
A non-metal layer adjacent the layer, the antenna disposed in or on the non-metal layer (i.e., inlay layer 8 with electronic component 10 inside the inlay layer, the electronic component may be an antenna [0064]);
A fill layer (16) in contact with the embedded electronic components, disposed in portions of the first opening not occupied by the embedded electronics [0065];
One or more layers disposed over the fill layer [0067] [Figures 4-6];
Wherein the non-metal layer comprises a glass reinforced epoxy laminate sheet material [0064].
COX does not teach the layer is a non-plastic layer; a dual interface module disposed in the second opening.

PACHLER teaches a dual interface module for a chip card, wherein one or more embedded electronic components comprises an antenna (104) coupled to the dual interface module (200a/200b) [0056]-[0061] [Figures 2A-2B]; wherein the antenna is configured to enhance wireless performance of the dual interface module [0056]-[0061]; wherein the antenna is disposed in or on a non-metal antenna layer (102) adjacent the non-plastic layer [0054] 0056] [Figure 2A-2B].
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the aforementioned teachings of HERSLOW in the card of COX such that the core is metal for the purpose of providing additional strength and durability to the card to preserve the physical longevity of the card.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of PACHLER in the card of COX, in view of HERSLOW, such that the card further incorporates a dual interface module for the purpose of providing both contact and contactless interfaces to the card to increase readability by more card readers.
Re claim 9:
COX teaches a transaction card comprising:

One or more embedded electronic components disposed in or adjacent the first opening [0064] [Figure 4]; 
A non-metal layer adjacent the layer, the antenna disposed in or on the non-metal layer (i.e., inlay layer 8 with electronic component 10 inside the inlay layer, the electronic component may be an antenna [0064]);
A fill layer (16) in contact with the embedded electronic components, disposed in portions of the first opening not occupied by the embedded electronics [0065];
One or more layers disposed over the fill layer [0067] [Figures 4-6];
Wherein the fill layer comprises plastic (cross-linkable polymer composition 16 comprises a particular thermoplastic filler [0065]);
COX does not teach the layer is a non-plastic layer comprising a metal layer; a dual interface module disposed in the second opening.
HERSLOW teaches a transaction card comprising a non-plastic layer (161) comprising metal and having first and second faces and a layer thickness there between, and an opening in the first face, and a pocket extending from the opening and having a pocket bottom with a depth less than the layer thickness (cut outs 3101a, 603a, 305a) [Figures 5a-5g] [0069] [0078].
PACHLER teaches a dual interface module for a chip card, wherein one or more embedded electronic components comprises an antenna (104) coupled to the dual 
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the aforementioned teachings of HERSLOW in the card of COX such that the core is metal for the purpose of providing additional strength and durability to the card to preserve the physical longevity of the card.
 It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of PACHLER in the card of COX, in view of HERSLOW, such that the card further incorporates a dual interface module for the purpose of providing both contact and contactless interfaces to the card to increase readability by more card readers.

Re claims 15-17 and 29-31:
COX, in view of HERSLOW, teaches the transaction card of claims 1 and 24, wherein the non-plastic layer has a coating on the second face and printed indicia on the coating [0038]; indicia formed on at least one of the one or more layers disposed over the fill layer, wherein the indicia comprises printed indicia, laser formed indicia, or a combination thereof [0038].
Re claim 21, 22, 35, and 36:

Re claims 23 and 37:
COX, in view of HERSLOW, teaches the transaction card of claims 1 and 37, wherein the fill layer comprises a polymer having a flowable state at a predetermined lamination temperature [0065] [0066] [0068] [0072].

Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX, US 2013/0255078 in view of HERSLOW, US 2015/0180229 and PACHLER et al, US 2017/0270398, as applied in claims 1 and 24, and further in view of HERSLOW et al, US 2018/0204105.
Re claims 10 and 25:
COX, in view of HERSLOW and PACHLER teaches the transaction card of claims 1 and 24, wherein the one or more layers comprises a polymer layer, but does not teach a magnetic stripe.
HERSLOW et al teaches a transaction card comprising a non-plastic core having first and second faces and core thickness there between, and an opening in the first face [0028]-[0039] [0046]; and one or more layers disposed over the non-plastic core wherein the one or more layers comprises a polymer and magnetic stripe [0033].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HERSLOW et al in the card of COX such that the one or more layers comprises a polymer layer and a .

Claims 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX, US 2013/0255079 in view of HERSLOW, US 2015/0180229 and PACHLER et al, US 2017/0270398, as applied in claims 1 and 24, and further in view of HERSLOW et al, US 2018/0349751 (hereinafter HERSLOW ‘751).
Re claims 11 and 26:
COX, in view of HERSLOW and PACHLER, teaches the transaction card of claims 1 and 24 and the process of claim 31, but does not teach that the one or more layers comprises a laser reactive layer.
HERSLOW ‘751 teaches a transaction card comprising a non-plastic core (100) and one or more layers disposed over the non-plastic core, wherein the one or more layers comprises a laser reactive layer (104) [0031] [0032] [Figures 1a-1e].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HERSLOW ‘751 in the card of COX, in view of HERSLOW, such that the one or more layers comprises a laser reactive layer.  Incorporating a laser reactive layer would be for the purpose of providing information on the card in a controlled manner with a certain amount of color control [0032].

Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX, US 2013/0255078 in view of HERSLOW, US 2015/0180229, and PACHLER et al, US 2017/0270398, as applied in claims 1 and 27, and further in view of GIESECKE & DEVRIENT, DE10132893 and BONA et al, US 2013/0228628.
Re claims 12 and 27:
COX, in view of HERSLOW and PACHLER, teaches the transaction card of claims 1 and 27, but does not teach the embedded electronics further comprise a display and a processor configured to generate a dynamic security code on the display.
GIESECKE & DEVRIENT teaches a transaction card comprising embedded electronics disposed in an opening in a first face of a core material, wherein the embedded electronic comprise a display and a processor [0010] [0019] [0021] [Figures 4-7].
GIESECKE & DEVRIENT does not specifically teach the processor is configured to generate a dynamic security code on the display.
BONA teaches a transaction card comprising a display and processor configured to generate a dynamic security code on the display [0002] [0004] [0023] [0024] [0026].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate a display and a processor configured to generate a dynamic security code on the display for the purpose of providing the card with the ability to produce one time passwords for use in secure transactions (BONA [0002]).

Claims 20 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over COX, US 2013/0255079 in view of HERSLOW, US 2015/0180229, and PACHLER et al, US 2017/0270398, as applied in claims 1 and 24, and further in view of WILIIAMS et al, US 2018/0068212.
Re claims 20 and 34:
COX, in view of HERSLOW and PACHLER, teaches the transaction card of claims 1 and 24, but does not teach the non-plastic core comprises ceramic.
WILIIAMS teaches a transaction card comprising a non-plastic code comprising ceramic, having first and second faces, and an opening in the first face [0045]-[0047]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WILIIAMS in the transaction card of COX such that the core comprises ceramic material.  Such incorporation would be for the purpose of providing the transaction card with both strength and durability which can withstand exposure to the elements (WILIIAMS [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876